United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                     ___________

                                     No. 09-2135
                                     ___________

United States of America,                 *
                                          *
             Appellee,                    *
                                          *    Appeal from the United States
      v.                                  *    District Court for the
                                          *    District of Minnesota.
Ashley Nehemiah Scaife,                   *
                                          *    [UNPUBLISHED]
             Appellant.                   *
                                     ___________

                               Submitted: October 19, 2009
                                  Filed: October 26, 2009
                                   ___________

Before WOLLMAN, MURPHY, and BYE, Circuit Judges.
                         ___________

PER CURIAM.

        In 2003, Ashley Scaife received a sentence of 188 months after pleading guilty
to conspiracy to possess and distribute more than fifty grams of cocaine base
(commonly known as "crack") in violation of 21 U.S.C. §§ 841(a)(1) and 846. On
March 11, 2009, Scaife brought a motion under 18 U.S.C. § 3582(c) for a reduction
in his sentence pursuant to a guidelines amendment (Amendment 706) which reduced
the advisory base offense level for crack offenses by two levels. He also asked the
district court1 to conduct a full resentencing in order to weigh all the factors set forth

      1
       The Honorable Michael J. Davis, Chief Judge, United States District Court for
the District of Minnesota.
in 18 U.S.C. § 3553(a) in support of a greater sentence reduction. The district court
calculated an amended advisory guidelines range of 151-188 months and resentenced
Scaife to 151 months, rejecting his request for a full resentencing.

      Scaife appeals, arguing the district court had authority to conduct a full
resentencing and erred by not doing so. He acknowledges his argument is foreclosed
by United States v. Starks, 551 F.3d 839, 843 (8th Cir. 2009) (concluding district
courts do not have authority, in resentencing proceedings resulting from the crack
cocaine amendments, to conduct full resentencings or grant reductions beyond the
two-level decrease authorized by the Sentencing Commission), but brings this appeal
in order to preserve the issue for further review.

      In light of Starks, we affirm the judgment of the district court.
                        ______________________________




                                         -2-